Citation Nr: 0833806	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  08-17 431	)	DATE
	)
	)

THE ISSUE

Whether a January 12, 1989 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for psychiatric disability should be revised or reversed on 
the basis of clear and unmistakable error.  

(The issue of entitlement to an effective date earlier than 
December 15, 1993, for the award of service connection for 
post-traumatic stress disorder (PTSD) with panic disorder and 
obsessive compulsive features, is the subject of a separate 
Board decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The moving party, a veteran, had active military service from 
June 17, 1946 to April 9, 1948; from November 3, 1949 to 
October 16, 1953; and from October 21, 1953 to November 30, 
1960.  

This matter is currently before the Board on motion for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) of a January 12, 1989, decision of the Board that 
denied entitlement to service connection for psychiatric 
disability.  

In a July 2008 letter to the moving party, with a copy to his 
representative, the Board acknowledged the CUE motion and 
advised the moving party and his representative to review the 
rules relating to such matters found at 38 U.S.C.A. § 7111 
(West 2002) and 38 C.F.R. §§ 20.1400-1411 (2007).  The moving 
party's representative was further advised by separate 
letter, also dated in July 2008, of the opportunity to file a 
relevant response and of the opportunity to review the claims 
file prior to filing a further response.  Thereafter, the 
moving party's representative reviewed the claims file and 
submitted additional argument (Motion for Revision) in 
September 2008 in support of the moving party's CUE motion.  


FINDINGS OF FACT

1.  On January 12, 1989, the Board issued a decision that 
denied service connection for psychiatric disability.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the January 
12, 1989, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  




CONCLUSION OF LAW

The motion of CUE in a January 12, 1989, Board decision, in 
which the Board denied service connection for psychiatric 
disability, is not valid.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2007).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.  

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. . . Review for 
clear and unmistakable error in a prior 
Board decision must be based on the 
record and the law that existed when that 
decision was made.  

38 C.F.R. § 20.1403.  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not CUE -- (1) Changed diagnosis-A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist-The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence-A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of-
the-doubt or any other general, non-specific allegations of 
error are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).  

In this case, the moving party's motion, filed through his 
representative, alleges that the evidence of record at the 
time of the Board's decision warranted a granting of the 
moving party's claim under 38 C.F.R. § 3.102 (reasonable 
doubt).  Furthermore, the moving party's motion alleges that 
the evidence of record at the time of the January 12, 1989, 
Board decision was sufficient enough that the moving party, 
at a minimum, should have been provided a VA medical 
examination to allow for a medical opinion concerning the 
moving party's claim.  

The Board has considered the moving party's arguments but 
finds that the moving party has failed to cite to specific 
errors of fact or law in the January 12, 1989, Board 
decision.  Rather, the moving party has merely argued that 
the Board committed error when it failed to grant the moving 
party's claim under 38 C.F.R. § 3.102 or when it failed to 
schedule the moving party for a VA examination.  As noted 
above, under 38 C.F.R. § 20.1404(b), non-specific allegations 
of failure to follow regulations or failure to apply the 
benefit-of-the-doubt or any other general, non-specific 
allegations of error, such as failure in the duty to assist, 
are insufficient to satisfy the motion requirement.  Any 
implied argument that the evidence of record at the time of 
the January 12, 1989, Board decision supported a finding that 
the moving party's then-claimed psychiatric disability was 
service related is no more than a disagreement as to how the 
evidence was weighed and evaluated by the Board.  Such an 
argument of error can never constitute clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d).  

The Board also notes that in a report of May 2000 VA 
examination, an examiner diagnosed the moving party with PTSD 
(to include panic disorder and obsessive compulsive features) 
and related the disability to the moving party's period of 
active military service.  Notwithstanding that fact, as the 
examiner's opinion regarding the relationship between the 
moving party's psychiatric disability (PTSD) and active 
military service was not of record at the time of the January 
12, 1989 Board decision, it may not now be considered in 
determining whether the Board committed CUE in that decision.  

In short, the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in the 
January 12, 1989, Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403.  Accordingly, in view of the fact that the moving 
party has failed to comply with 38 C.F.R. § 20.1404(b) in his 
attempt to challenge the January 12, 1989 Board decision on 
the basis of CUE, the Board must dismiss the motion to 
revise.  This is done without prejudice to refiling.  


ORDER

The motion to revise or reverse a January 12, 1989, decision 
of the Board that denied a claim of service connection for 
psychiatric disability is dismissed without prejudice to 
refiling.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

A final decision of the Board may be appealed to the United 
States Court of Appeals for Veterans Claims.  38 U.S.C.A. 
§ 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal removes your motion from the Board's docket, 
but you may re-file the motion at a later date if you wish.


 Department of Veterans Affairs


